1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE #294338
     Assistant Federal Defender
3    Office of the Federal Defender
     801 “I” Street, 3rd Floor
4    Sacramento, CA 95814
     916-498-5700
5
     Attorney for Defendant
6    JESUS IVAN RENDON-GUTIERREZ

7
8                               IN THE UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                       )   Case No. 2:20-cr-00019-JAM
                                                     )
12                 Plaintiff,                        )
                                                     )   STIPULATION AND ORDER TO
13   v.                                              )   CONTINUE CHANGE OF PLEA HEARING
                                                     )
14   JESUS IVAN RENDON-GUTIERREZ,                    )   Date: March 17, 2020
                                                     )   Time: 9:15 a.m.
15                 Defendant.                        )   Judge: Hon. John A. Mendez
                                                     )
16                                                   )

17
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18
     Attorney through James Conolly, Assistant United States Attorney, attorney for Plaintiff, and
19
     Heather Williams, Federal Defender, through Assistant Federal Defender Hannah R. Labaree,
20
     attorneys for Jesus Ivan Rendon Gutierrez, that the change of plea hearing scheduled for March
21
     17, 2020 be vacated and be continued to April 14, 2020 at 9:15 a.m.
22
            Since the date of the last stipulation, the parties have met and conferred about specifics
23
     regarding a plea agreement, and the defense has conducted independent investigation. The
24
     reasons for the present continuance is to allow defense counsel additional time to prepare and
25
     investigate, and to continue to discussions with the government toward a resolution.
26
             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
27
     excluded from this order’s date through and including March 17, 2020, pursuant to 18 U.S.C.
28
1    § 3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
2    based upon continuity of counsel and defense preparation.
3
4    DATED: March 13, 2020                          Respectfully submitted,
5
                                                    HEATHER E. WILLIAMS
6                                                   Federal Defender
7
                                                    /s/ Hannah R. Labaree
8                                                   HANNAH R. LABAREE
                                                    Assistant Federal Defender
9                                                   Attorney for JESUS RENDON-GUTIERREZ
10   DATED: March 13, 2020                          McGREGOR W. SCOTT
                                                    United States Attorney
11
12                                                  /s/ James Conolly
                                                    JAMES CONOLLY
13                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     !Unexpected
      Stipulation andEnd of FormulaUnited
                     [Proposed] Order to Continue     -2-
      Change of Plea Hearing
1                                                   ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders a change of plea hearing on April 14, 2020, at 9:15 a.m. The Court
9    further orders the time from March 17, 2020 up to and including April 14, 2020, excluded from
10   computation of time within which the trial of this case must commence under the Speedy Trial
11   Act, pursuant to 18 U.S.C. §§3161(h)(7), and Local Code T4.
12
13   Dated: March 13, 2020                                  /s/ John A. Mendez______________
14                                                          Hon. John A. Mendez
                                                            United States District Court Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     !Unexpected
      Stipulation andEnd of FormulaUnited
                     [Proposed] Order to Continue     -3-
      Change of Plea Hearing
